DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 USC 119 (e) based on provisional application# 62/854,125 filed on 5/29/2019.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/8/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-15, 17-21 and 23 are objected to because of the following informalities:  
Claims 2-15, 17-21 and 23 (line 1) recites the term, “Claim” when claim should appear in lowercase. 
Claim 8 (lines 1-2) recites the limitation, “first processing unit is further for performing.” The claim should read “first processing unit is further performing.”
Claim 15 (line 3) recites the limitation, “further for receiving.” The claim should read “further receiving.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barthel et al. (US 20190128925 A1, hereinafter Barthel) in view of Ahmadi et al. (US 20150268282 A1, hereinafter Ahmadi).
Regarding claim 1, Barthel, in Fig. 1,  discloses a system for processing data comprising: 
a data acquisition device 10 for acquiring raw data from an object under test, the data acquisition device 10 (para. [0047], lines 1-3, measurement unit 10, for example an oscilloscope, connected to a device under test 12 to measure a signal provided by the device under test 12…, where the measurement unit 10 is a data acquisition device) comprising: 
a data interface being coupled to the object under test for receiving the raw data from the object under test (para. [0047], lines 1-5, the measurement unit 10 comprises an analog-to-digital converter 14…, wherein the analog-to-digital converter encompasses the data interface as well as the first transceiver and is connected to the object being measured in order to receive signals from the object); and 
a first transceiver being electrically coupled to the data interface 14 (para. [0047], lines 1-5, the measurement unit 10 comprises an analog-to-digital converter 14…); and 
a central device (paras. [0047], lines 4-9, measurement unit 10 comprises…an acquisition memory 16 connected to the analog-to-digital converter 14, a processor memory 18…the measurement unit 10 includes a control unit 26 controlling the measurement unit 10  and its components…; [0082], lines 6-8, the control unit 26 includes one or more computing devices such as a processor (e.g., a microprocessor), a central processing unit (CPU)…, which stores and processes the acquired data), comprising: 
a storage 16 (Fig. 1); 
a second transceiver for receiving the raw data from the first transceiver of the data acquisition device 10 (para. [0047], lines 5-6, an acquisition memory 16 connected to the analog-to-digital converter 14…, where the acquisition memory encompasses both the transceiver and the storage); 
a first processing unit being electrically coupled to the storage and the second transceiver, and for: 
storing the raw data in the storage (paras. [0047], lines 4-9, the measurement unit 10 comprises an analog-to-digital converter 14, an acquisition memory 16 connected to the analog-to-digital converter 14, a processor memory 18, a display memory 20, a segment player 22 and a display unit 24. Further, the measurement unit 10 includes a control unit 26 controlling the measurement unit 10 and its components…; [0051], lines 1-8, FIG. 2 shows a flow chart of a method for analyzing the measured signal. Firstly, the analog-to-digital converter 14 measures a signal from the device under test 12 or receives a measured signal from the probe and creates a digital representation of it. Parts of or the complete digital representation are stored in the acquisition memory 16 depending on the selected acquisition mode of the measurement unit 10; [0052], During acquisition, the segments 28 may be provided with a stamp corresponding to the acquisition time or they may be otherwise linked to the acquisition time of the specific segment 28.); and 
an interface for providing application data based on the raw data (Fig. 4; paras. [0061]-[0062], lines 1-3, clipping filter may be selected by the user, for instance, out of a list of different filters, or may be automatically applied by the measurement unit 10, for instance, when the measurement unit 10 is operated in a certain operation mode… clipping filter is used to separate the unclipped segments 28.1, 28.3, 28.4, 28.8 from clipped segments 28.2, 28.5, 28.6, 28.7…); and 
a third transceiver being electrically coupled to the first processing unit (paras. [0047], lines 4-9, the measurement unit 10 comprises an analog-to-digital converter 14, an acquisition memory 16 connected to the analog-to-digital converter 14, a processor memory 18, a display memory 20, a segment player 22 and a display unit 24…the measurement unit 10 includes a control unit 26…; [0082], lines 6-9, the control unit 26 includes one or more computing devices such as a processor (e.g., a microprocessor), a central processing unit (CPU), a digital signal processor (DSP), an application-specific integrated circuit (ASIC)…).

Although Barthel discloses an interface for providing application data based on the raw data (Fig. 4; paras. [0061]-[0062], lines 1-3), but fails to explicitly teach performing a web application with a web interface.
Ahmadi, in the same or similar field of endeavor, teaches performing a web application with a web interface (paras. [0036], User Graphical Interface System /Application Software 140 is a software application integrated into user hardware such as a personal computer, tablet, laptop, or smartphone. The data transceiver 132 of the hardware system retrieves the requested data in which the user requested and the hardware processer 134 in conjunction with the software application further process the information into the user requested data. The data is then displayed in the graphical user interface 136 on the user's hardware. The application software may be preinstalled on user hardware or alternatively in an application accessible through the web…; [0052], Once all of the raw, calculated, and processed data is saved in the database 124, it may be retrieved at any time through a graphical user interface of the Graphical User Interface System /Application Software 140. The graphical user interface has options to display charts 141, reports 142, data tables 143, statistical calculations 144, alerts 145, recommendations 146, analysis, 147 and support for the relevant data 148. As the user request each option, the graphical user interface software will pull the relevant data stored in the database 124. The graphical user interface may be implemented on propriety hardware or through an Internet based application and viewed through a web browser. ). 
Therefore, considering Barthel and Ahmadi’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to display in an easily understandable form, the relationship of energy consumption and production output continuously in real-time as well as in summarized reports updated in real-time as well via a web application with a web interface, as taught by Ahmadi (para. [0005]).	

Regarding claim 2, Barthel-Ahmadi discloses the system of Claim 1, wherein performing the web application with the web interface for providing the application data based on the raw data further includes: utilizing the raw data as the application data (Barthel, Fig. 4; paras. [0061]-[0062], lines 1-3) (Ahmadi, para. [0036]).

Regarding claim 3, Barthel-Ahmadi discloses the system of Claim 1, wherein performing the web application with the web interface for providing the application data based on the raw data further includes: performing a data calculation application for converting the raw data into the application data (Barthel, Fig. 4; paras. [0061]-[0062], lines 1-7, clipping filter may be selected by the user, for instance, out of a list of different filters, or may be automatically applied by the measurement unit 10, for instance, when the measurement unit 10 is operated in a certain operation mode… clipping filter is used to separate the unclipped segments 28.1, 28.3, 28.4, 28.8 from clipped segments 28.2, 28.5, 28.6, 28.7. The clipping filter has a filter condition being the presence of at least one override of the analog-to-digital converter 14, e.g., the presence of clipped sections. The filter is applied by comparing each of the segments 28.1 to 28.8 with the filter condition (Step S3)…) (Ahmadi, para. [0036]).

Regarding claim 4, Barthel-Ahmadi discloses the system of Claim 1, further comprising a user device which communicates (Ahmadi, para. [0036]) with the central device (Barthel, paras. [0047], lines 4-9; [0082], lines 6-8), and the user device comprising: 
a fourth transceiver (Ahmadi, para. [0036], smartphone); 
a second processing unit being electrically coupled to the fourth transceiver (Barthel, para. [0047], lines 5-6, an acquisition memory 16 connected to the analog-to-digital converter 14 and for: 
performing a browsing application for interacting with the web interface of the web application of the central device (Barthel, paras. [0047], lines 4-9; [0082], lines 6-8) (Ahmadi, paras. [0036]; [0052]); 
requesting the application data from the central device, wherein the fourth transceiver receives the application data through the third transceiver of the central device (Barthel, paras. [0047], lines 4-9; [0082], lines 6-8) (Ahmadi, paras. [0036]; [0052]); and 
performing the browsing application to process the application data into a data object (Barthel, paras. [0047], lines 4-9; [0082], lines 6-8) (Ahmadi, paras. [0036]; [0052]); and 
an input/output unit being electrically coupled to the second processing unit and for receiving a control signal to perform an output operation on the data object according (Barthel, paras. [0047], lines 4-9; [0082], lines 6-8) (Ahmadi, paras. [0036], smartphone; [0052]).

Regarding claim 5, Barthel-Ahmadi discloses the system of Claim 4, wherein the input/output unit comprises a touch screen, the control signal comprises a gesture signal, and the output operation comprises displaying at least a portion of the data object on the touch screen (Barthel, paras. [0047], lines 4-9; [0082], lines 6-8) (Ahmadi, paras. [0036], smartphone; [0052]).

Regarding claim 6, Barthel-Ahmadi discloses the system of Claim 4, wherein the second processing unit of the user device transmits an instruction via the fourth transceiver to the third transceiver of the central device for instructing the first processing unit of the central device to set up the data calculation application (Barthel, Fig. 4; paras. [0047], lines 4-9; [0061]-[0062], lines 1-7, clipping filter may be selected by the user; [0082], lines 6-8) (Ahmadi, paras. [0036], smartphone; [0052]).

Regarding claim 7, Barthel-Ahmadi discloses the system of Claim 4, wherein the application data comprise a plurality of data and a plurality of timestamps corresponding to the plurality of data respectively, and the data object is obtained based on at least a portion of the application data (Barthel, paras. [0047, lines 4-9; [0052]; [0072], time controlled filter; [0082], lines 6-8).

Regarding claim 8, Barthel-Ahmadi discloses the system of Claim 3, wherein the first processing unit is further for performing another data calculation application for calculating the raw data into another application data (Barthel, paras. [0047], lines 4-9; [0051], lines 1-8; [0052]; [0072], time controlled filter).

Regarding claim 9, Barthel-Ahmadi discloses the system of Claim 1, wherein the data acquisition device 10 is free from having a storage for storing the raw data from the object under test, and the first transceiver transmits the raw data in real-time (Barthel, paras. [0047], lines 1-6; [0061]-[0062], clipping filter has a filter condition being the presence of at least one override of the analog-to-digital coverter14, e.g., the presence of clipped sections…) (Ahmadi, para. [0005]).

Regarding claim 10, Barthel-Ahmadi discloses the system of Claim 1, wherein the first processing unit of the central device is for performing the web application with the web interface for receiving a device configuration via the third transceiver, the device configuration is used for configuring at least one setting of the data acquisition device, and the data acquisition device 10 further receives the device configuration from the central device through the first transceiver (Barthel, Fig. 4; paras. [0047], lines 4-9; [0061]-[0062], lines 1-7, clipping filter may be selected by the user; [0082], lines 6-8) (Ahmadi, paras. [0036], smartphone; [0052]).

Regarding claim 12, Barthel-Ahmadi discloses the system of Claim 1, wherein the first transceiver and the second transceiver communicate with each other based on a protocol of Bluetooth Low Energy (Barthel, Fig. 4; paras. [0047], lines 4-9; [0061]-[0062], lines 1-7, clipping filter may be selected by the user; [0082], lines 6-8) (Ahmadi, paras. [0036], smartphone).

Regarding claim 13, Barthel-Ahmadi discloses the system of Claim 4, wherein the third transceiver and the fourth transceiver communicate with each other based on a protocol of Wi-Fi (Barthel, Fig. 4; paras. [0047], lines 4-9; [0061]-[0062], lines 1-7, clipping filter may be selected by the user; [0082], lines 6-8) (Ahmadi, paras. [0036], smartphone).

Regarding claim 14, Barthel-Ahmadi discloses the system of Claim 1, wherein the data acquisition device 10 further comprises: a controller being electrically coupled to the data interface and the first transceiver and for controlling the first transceiver to transmit the raw data (Barthel, Fig. 4; paras. [0047], lines 4-9; [0061]-[0062], lines 1-7, clipping filter may be selected by the user; [0082], lines 6-8).

Regarding claim 15, Barthel-Ahmadi discloses the system of Claim 14, wherein the first processing unit of the central device is for transmitting a synchronization signal via the second transceiver, and the controller of the data acquisition device 10 is further for receiving the synchronization signal via the first transceiver, and synchronizing the data acquisition device 10 to the central device according to the synchronization signal (Barthel, Fig. 4; paras. [0047], lines 4-9; [0061]-[0062], lines 1-7, clipping filter may be selected by the user; [0082], lines 6-8).

Claims 16-18 incorporates substantively all the limitations of claims 1-3 in device form rather than system form and are rejected under the same rationale.

Claim 19 incorporates substantively all the limitations of claim 8 in device form rather than system form and is rejected under the same rationale.

Claim 20 incorporates substantively all the limitations of claim 10 in device form rather than system form and is rejected under the same rationale.

Claim 21 incorporates substantively all the limitations of claim 15 in device form rather than system form and is rejected under the same rationale.

Claims 22 and 23 incorporates substantively all the limitations of claim 1 and 16 in system form rather than device and system forms and is rejected under the same rationale.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barthel-Ahmadi in view of Irazoqui-Pastor et al. (US 20080146960A1, hereinafter Irazoqui).
Regarding claim 11, Barthel-Ahmadi discloses the system of Claim 1, wherein the data acquisition device 10 comprises a headstage device, the data interface of the data acquisition device 10 comprises an analog-to-digital converter for converting an analog signal to the raw data, and the analog signal is obtained by probing a biological object through the headstage device.
 Barthel-Ahmadi discloses the data interface of the data acquisition device 10 comprises an analog-to-digital converter for converting an analog signal to the raw data, (Fig. 4; paras. [0047], lines 1-5; [0050], lines 1-3, device under test 12 is connected to the analog-to-digital converter 14 of the measurement unit 10. This can be done, for example, using a probe…; [0061]-[0062], lines 1-3), but fails to explicitly teach the analog signal is obtained by probing a biological object through the headstage device.
Irazoqui, in the same or similar field of endeavor, teaches the analog signal is obtained by probing a biological object through the headstage device (para. [0008], lines 1-3, a headstage for a wireless neural data acquisition system for monitoring neural activity…; [0071], lines 8-12, data-acquisition systems available for biological signals. Alternatively the DSP can re-convert the digital stream into however many analog channels that are present in the headstage and output those in parallel to an oscilloscope or other data acquisition system…) (Wiktionary, headstage- A piece of equipment, tethered to the head of a laboratory animal, that allows multiple channels of brain activity to be monitored and recorded).
Therefore, considering Barthel-Ahmadi and Irazoqui’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use USB ports which eliminates the need for one of the very expensive commercially available data-acquisition systems available for biological signals via the headstage, as taught by Irazoqui (para. [0071], lines 6-12).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/5/2021


/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457